                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA

       v.                                             CRIMINAL ACTION
                                                      NO. 17-00284-1
MICHAEL MILCHIN


                                     ORDER

      AND NOW, this 30th day of June 2021, upon consideration of Michael Milchin’s

Third Motion for Release (ECF 476), the Government’s Response (ECF 482) and

associated exhibit (ECF 483) and Milchin’s Reply (ECF 486), it is ORDERED that the

Motion is DENIED.



                                             BY THE COURT:



                                              /s/ Gerald J. Pappert
                                             _______________________
                                             GERALD J. PAPPERT, J.




                                         1
